Name: Council Regulation (EEC) No 1196/76 of 17 May 1976 laying down general rules for the granting of compensation to producers of tunny for the canning industry
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 5 . 76 Official Journal of the European Communities No L 133/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1196/76 of 17 May 1976 laying down general rules for the granting of compensation to producers of tunny for the canning industry adjusted to the particular species and presentation adopted as the basis for fixing the Community producer price ; Whereas the effects of a fall in import prices may be measured, on the one hand, by reference to the average level of import prices which would result from application of Common Customs Tariff duties and, on the other, by reference to the Community producer price which is representative of a normal market situa ­ tion , allowance being made for the normal range of price fluctuations ; Whereas the situation on the tunny market changes considerably as a function of the pattern of landings by Community fishermen and of actual import possi ­ bilities which in turn largely depend on catches by tunny-exporting third countries and whereas the market situation must therefore be reviewed each month in order to determine whether compensation should be granted ; Whereas Council Regulation (EEC) No 109/76 of 19 January 1976 laying down general rules for granting compensation to producers of tunny for the canning industry (2), has proved ineffective ; whereas it should therefore be repealed and rules which are better adapted to the production and market situation should be laid down, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 100/76 of 19 January 1976 on the common organiza ­ tion of the market in fishery products ( ! ), and in parti ­ cular Article 16 (5) thereof, Having regard to the proposal from the Commission , Whereas Article 16 ( 1 ) of Regulation (EEC) No 100/76 provides that compensation shall be granted if neces ­ sary to Community producers of tunny in respect of tunny intended for the canning industry ; whereas this measure is intended to offset any disadvantages which the system applicable to imports might present for Community producers ; whereas , since Community tunny production is inadequate, and in order to main ­ tain for food processing industries using these products conditions of supply comparable to those ruling in tunny-exporting third countries, the applica ­ tion of Common Customs Tariff duties has been suspended ; whereas, consequently, a fall in the import price could constitute a direct threat to producers' incomes ; Whereas the extent to which this threat materializes can be assessed by reference to a Community price level which is representative of a normal market situa ­ tion and whereas the Community producer price for tunny must therefore be fixed before the beginning of the fishing year for a product with given commercial specifications ; Whereas the different species of tunny intended for the canning industry and fished for by the Member States contribute simultaneously and as a whole to the formation of the market prices for Community production ; whereas the producer prices actually recorded for each of the species must therefore be HAS ADOPTED THIS REGULATION : Article 1 For the products listed in the Annex, the Community producer price referred to in Article 16 (4) of Regula ­ tion (EEC) No 100/76 shall be fixed before the begin ­ ning of the fishing year for the entire fishing year or for each of the periods into which the fishing year is subdivided . This price shall apply to yellow-finned tunny presented 'whole', weighing less than 10 kg. (!) OJ No L 20 , 28 . 1 . 1976, p. 1 (2 ) OJ No L 20, 28 . 1 . 1976, p. 46 . No L 133/2 22. 5. 76Official Journal of the European Communities The fishing year for tunny shall begin on 1 January and end on 31 December each year ; the subdivision referred to in the preceding paragraph may be made according to species . Article 2 For each of the products listed in the Annex, an average Community market price shall be established each month on the basis of the weighted average of the mean monthly prices recorded for each product, such average being adjusted for any differences in species or presentation by reference to the species and presentation for which the Community producer price has been fixed . Article 3 For each of the products listed in the Annex the compensation referred to in Article 16 ( 1 ) of Regula ­ tion (EEC) No 100/76 shall be granted to Community tunny producers if, at the same time :  the quarterly average Community market price, and  the entry price referred to in Article 19 (3) of the same Regulation for the same product or for the product used to fix the Community producer price , increased where appropriate by the counter ­ vailing charge levied on it, calculated for the same period or, failing that, for the last period for which prices were recorded, are less than 90 % of the Community producer price . Article 4 Compensation shall be granted only if an examination reveals that the situation recorded on the Community market is the consequence of the level of prices on the world market for tunny and that a drop in the price on the Community market has not been caused by an abnormal increase in the quantities produced. Article 5 For all the quantities of tunny delivered to the canning industry during the three-month period for which prices have been recorded, the compensation shall not exceed the difference between the Commu ­ nity producer price and the price actually obtained by the Community producer. Such compensation may not in any case exceed the difference between the Community producer price and the quarterly average Community market price . Article 6 The compensation shall be paid to the producer on his application . Article 7 The following shall be adopted in accordance with the procedure laid down in Article 32 of Regulation (EEC) No 100/76 :  detailed rules for the application of this Regula ­ tion and, in particular, rules concerning the adjust ­ ments referred to in Article 2 which are to be made to the weighted average of mean monthly prices ;  the maximum amount of the compensation . Article 8 Regulation (EEC) No 109/76 is hereby repealed. Article 9 This Regulation shall enter" into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 May 1976 . For the Council The President J. HAMILIUS 22. 5. 76 Official Journal of the European Communities No L 133/3 ANNEX (Neothynnus albacora, Thunnus albacares) (Thunnus alalunga) (Thunnus thynnus) (Parathynnus obesus, Parathynnus macrop ­ terus) Yellow-finned tunny Long-finned tunny Blue-finned tunny Big-eyed tunny, Patudo Skipjack, Listao Little tunny (Euthynnus pelamis, Katsuwonus pelamis) (Euthynnus alletteratus)